EXHIBIT 10.7(h)

THIRD AMENDED AND RESTATED CINEMARK HOLDINGS, INC.

2006 LONG TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD CERTIFICATE

THIS IS TO CERTIFY that Cinemark Holdings, Inc., a Delaware corporation (the
“Company”), has offered you (“Grantee”) the right to receive restricted stock
units (“Restricted Stock Units” or the “Award”) under the Amended and Restated
Cinemark Holdings, Inc. 2006 Long Term Incentive Plan (the “Plan”), as follows:

 

Name of Grantee:    Hypothetical Number of Shares:    Offer Grant Date:    Offer
Expiration Date:    30 Days after the Offer Grant Date Payment Date:    Vesting
Provisions:   

The Award will vest in whole or in part on                      provided
(i) Grantee continues to provide Service through such date and (ii) the change
in Implied Equity Value between January 1, [    ]                          and
[2 years from Offer Grant Date] results in an internal rate of return (“IRR”)
equal to or greater than the following performance schedule:

 

IRR

   Vesting Percentage  

less than 6.0%

     0.0 % 

6.0%

     33.3 % 

8%

     66.6 % 

10% or greater

     100.0 % 

Grantee is eligible to receive a ratable portion of the common stock issuable
under this Award if the IRR is within the targets specified above rounded down
to the nearest whole share.

Any Restricted Stock Units that vest in accordance with the performance schedule
will be paid in the form of shares of Common Stock on the Payment Date specified
above. The Restricted Stock Units will vest and the restrictions will lapse if
the Grantee continues to provide Service through                     ,      [4
years from Offer Grant Date] and the performance targets specified above are
attained. For purposes of determining Implied Equity Value, the multiple factor
will be 7.5.

By your signature and the signature of the Company’s representative below, you
and the Company agree to be bound by all of the terms and conditions of the
Restricted Stock Unit Agreement, which is attached hereto as Annex I and the
Plan (both incorporated herein by this reference as if set forth in full in this
document). By executing this Certificate, you hereby irrevocably elect to accept
the Restricted Stock Units rights granted pursuant to this Certificate and the
related Restricted Stock Unit Agreement and to receive the Award of Restricted
Stock Units designated above subject to the terms of the Plan, this Certificate
and the Award Agreement.

 

GRANTEE:     Cinemark Holdings, Inc.

 

    By:  

/s/ Mark Zoradi

Name:       Name:  

Mark Zoradi

      Title:  

Chief Executive Officer

Dated:  

 

    Dated:  

 



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

CINEMARK HOLDINGS, INC.

2006 LONG TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

This Restricted Stock Unit Agreement (this “Agreement”), is made and entered
into on the execution date of the Restricted Stock Unit Certificate to which it
is attached (the “Certificate”), by and between Cinemark Holdings, Inc., a
Delaware corporation (the “Company”), and the Director, Employee or Consultant
(“Grantee”) named in the Certificate.

Pursuant to the Amended and Restated Cinemark Holdings, Inc. 2006 Long Term
Incentive Plan, as amended or restated from time to time (the “Plan”), the
Administrator of the Plan has authorized the grant to Grantee of restricted
stock units (“Restricted Stock Units” or the “Award”), upon the terms and
subject to the conditions set forth in this Agreement and in the Plan.
Capitalized terms not otherwise defined herein have the meanings ascribed to
them in the Plan.

NOW, THEREFORE, in consideration of the premises and the benefits to be derived
from the mutual observance of the covenants and promises contained herein and
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1. Basis for Award. This Award is made pursuant to Section 5.6 of the Plan. The
Grantee hereby receives as of the date hereof an Award of Restricted Stock Units
pursuant to the terms of this Agreement (the “Grant”)

2. Units Awarded.

(a) The Company hereby awards to Grantee Restricted Stock Units for the
Hypothetical Number of Shares set forth in the Certificate. Restricted Stock
Units are hypothetical Common Stock units having a value equal to the Fair
Market Value of an identical number of shares of the Company’s Common Stock.
Each restricted stock unit represents a right to receive one share of Common
Stock from the Company at the Payment Date set forth in the Certificate.

(b) The Company shall in accordance with the Plan establish and maintain an
account (the “Restricted Stock Unit Account”) for Grantee, and shall credit such
account for the number of Restricted Stock Units granted to Grantee. The Company
shall credit the Restricted Stock Unit Account for any securities or other
property (including regular cash dividends) distributed by the Company in
respect of its Common Stock. Any such property shall be subject to the same
vesting schedule as the Restricted Stock Units to which they relate.

(c) Until the Restricted Stock Units awarded to the Grantee have vested and
become payable on the Payment Date specified in the Certificate, the Restricted
Stock Units and any related securities, cash dividends or other property
nominally credited to a Restricted Stock Unit Account may not be sold,
transferred, or otherwise disposed of, and may not be pledged or otherwise
hypothecated.

 

2



--------------------------------------------------------------------------------

3. Vesting. The Restricted Stock Units covered by this Agreement shall vest
subject to the Vesting Schedule set forth in the Certificate. In the event of
termination of Grantee’s Service prior to the Payment Date specified in the
Certificate, all rights of Grantee related to the Restricted Stock Units shall
be governed by the terms of the Plan.

4. Payment. Subject to Grantee’s satisfaction of applicable withholding
requirements pursuant to Section 7 hereof, payment will be made in shares of
Common Stock as soon as practicable after the Payment Date set forth in the
Certificate. If the Certificate does not specify a Payment Date, the Payment
Date will be the Vesting Date. The Administrator shall cause a stock certificate
to be delivered to Grantee with respect to such shares free of all restrictions
hereunder, except for applicable federal securities laws restrictions. Any
securities, cash dividends or other property credited to the Restricted Stock
Unit Account other than Restricted Stock Units will be paid in cash, or, in the
discretion of the Administrator, in kind.

5. Compliance with Laws and Regulations. The issuance and transfer of Common
Stock upon vesting of the Restricted Stock Units is subject to compliance by the
Company and Grantee with all applicable requirements of federal and state
securities laws and with all applicable requirements of any stock exchange on
which the Company’s Common Stock may be listed at the time of such issuance or
transfer. Grantee understands that the Company is under no obligation to
register or qualify such shares of Common Stock with the Securities and Exchange
Commission, any state securities commission, or any stock exchange to effect
such compliance.

6. Tax Withholding. As a condition to payment under Section 4 hereof, Grantee
agrees that no later than the date as of which the Restricted Stock Units vest,
Grantee shall pay to the Company (in cash or to the extent permitted by the
Administrator, by tendering shares of Common Stock held by Grantee, including
shares that otherwise would be issued and transferred to Participant as payment
upon vesting of the Restricted Stock Units (“Share Withholding”), with a Fair
Market Value on the date the Restricted Stock Units vest equal to the amount of
Grantee’s minimum statutory tax withholding liability, or to the extent
permitted by the Administrator, a combination thereof) any federal, state, or
local taxes of any kind required by law to be withheld with respect to the
Restricted Stock Units for which the restrictions lapse. Alternatively, the
Company or its Subsidiaries will, to the extent permitted by law, have the right
to deduct from any payment of any kind otherwise due to Grantee (including
payments due when the Restricted Stock Units vest) any federal, state, or local
taxes of any kind required by law to be withheld with respect to such Restricted
Stock Units.

7. Data Privacy. The Company’s Human Resources Department in Plano, Texas
(U.S.A.) administers and maintains the data regarding the Plan, all Grantees
under the Plan and the Award granted to each Grantee.

The data administered and maintained by the Company includes information that
maybe considered personal data, including the name of the Grantee, the award
granted and the number of shares of restricted stock included in any award
(“Employee Personal Data”). From time to time during the course of your
employment with the Company, the Company may transfer certain of your Employee
Personal Data to certain third parties (“Third Parties”) as necessary for the
purpose of implementation, administration and management of your participation
in the Plan (the “Purposes”), and the Company and its Third Parties may each
further transfer your

 

3



--------------------------------------------------------------------------------

Employee Personal Data to additional third parties assisting the Company in the
implementation, administration and management of the Plan (collectively, “Data
Recipients”). The countries to which your Employee Personal Data may be
transferred may have data protection standards that are different than those in
your home country and that offer a level of data protection that is less than
that in your home country.

In accepting the Award set forth in the Agreement, you hereby expressly
acknowledge that you understand .that from time to time during the course of
your employment with the Company the Company may transfer your Employee Personal
Data to Data Recipients for the Purposes. You further acknowledge that you
understand that the countries to which your Employee Personal Data may be
transferred may have data protection standards that are different than those in
your home country and that offer a level of data protection that is less than
that in your home country.

Further, in accepting the Award set forth in the Agreement, you hereby expressly
affirm that you do not object, and you hereby expressly consent, to the transfer
of your Employee Personal Data by the Company to Data Recipients for the
Purposes from time to time during the course of your employment with the
Company.

8. Nontransferability. This Award is not transferable.

9. No Right to Continued Service. Nothing in the Plan or this Agreement confers
on Grantee any right to continue to serve as an Employee, Director or Consultant
of the Company or any Subsidiary, or limits in any way the right of the Company
or any Subsidiary to terminate Grantee’s Service to the Company or any
Subsidiary, with or without Cause.

10. Representations and Warranties of Grantee. Grantee represents and warrants
to the Company that:

(a) Agrees to Terms of the Plan. Grantee has received a copy of the Plan and has
read and understands the terms of the Plan and this Agreement, and agrees to be
bound by their terms and conditions. Grantee acknowledges that there may be
adverse tax consequences upon the vesting of Restricted Stock Units or
thereafter if the Award is paid and Grantee later disposes of the shares of
Common Stock, and that Grantee should consult a tax advisor prior to such time.

(b) Cooperation. The Grantee agrees to sign such additional documentation as the
Company may reasonably require from time to time.

11. Modification. The Agreement must not be amended or modified except in
writing signed by both parties.

12. Plan. Except as otherwise provided herein, or unless the context clearly
indicates otherwise, capitalized terms used but not defined herein have the same
definitions as provided in the Plan. The terms and provisions of the Plan are
incorporated herein by reference, and the Grantee hereby acknowledges receiving
a copy of the Plan. This Agreement and the Plan constitute the entire agreement
of the parties and supercede all prior undertakings and agreements with respect
to the subject matter hereof. In the event of any inconsistency between the
nondiscretionary terms and provisions of this Agreement and the Plan, the Plan
will govern.

 

4



--------------------------------------------------------------------------------

13. Interpretation. In the event of any dispute regarding the interpretation of
this Agreement, Grantee, the Company, or both shall submit such dispute to the
Administrator for review. The resolution of such a dispute by the Administrator
shall be final and binding on the Company and Grantee.

14. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement is binding upon Grantee and Grantee’s heirs,
executors, administrators, legal representatives, successors and assigns.

15. Governing Law. This Agreement is to be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to its
conflict of law principles. If any provision of this Agreement is determined by
a court of law to be illegal or unenforceable, then such provision will be
enforced to the maximum extent possible and the other provisions will remain
fully effective and enforceable.

 

5